EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed on 22 October 2021 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Rodriguez (Registration Number 60236) on 13 January 2022.
The application has been amended as follows: 
In the Substitute Specification:
Pages 3, 6, in the respective heading therein, --OF THE INVENTION-- has been inserted after “SUMMARY” (i.e. page 3) and inserted after “DETAIL DESCRIPTION” (i.e. page 6), respectively at these instances. Page 7, in paragraph [0038], first line therein, --plate-- has been inserted after “reflector”. Page 7, in paragraph [0039], 8th line therein, “as shown in the reflector plate 140,” has been rewritten as --as shown in Fig. 1B, the reflector plate 140 and--. Page 8, in paragraph [0045], first line therein, “The” has been rewritten as --Referring to Figs. 2A-2C, the--. Page 8, in paragraph [0046], first & second lines therein, --in Figs. 2A and 2B-- has been inserted after “214” (i.e. first line therein) and inserted after “217” (i.e. second line therein), respectively at these instances. Page 8, in paragraph [0048], 5th line therein, “connection rails 311, 312 and 313” has been rewritten as --connection rail 311 in Figs. 3A-3C and connections rails 312 and 313--. Page 9, in paragraph [0050], second line therein and in paragraph [0051], first line therein, --in Figs. 3A-3C-- has been inserted after “331” (i.e. paragraph [0050]) and inserted after “Thereafter” (i.e. paragraph [0051]), respectively at these instances. Page 10, in paragraph [0053], first line therein; page 15, in paragraph [0075], first line therein; page 20, in paragraph [0097], first line therein: --as indicated by the arrow designated as “Movement Section”-- has been inserted after “rotates”, respectively at these instances. Page 14, in paragraph [0071], 12th line therein, “120” has been deleted. Page 14, in paragraph [0072], second & third lines therein and page 20, in paragraph [0094], third & 4th lines therein, “heading for” has been rewritten as --directed to--, respectively at these instances. Pages 14 & 15, in paragraph [0073], second & 6th lines therein and page 20, in paragraph [0095], second & 6th lines therein, “heads for” has been rewritten as --directed to--, respectively at these instances. Page 15, in paragraph [0074], first and second lines therein, --in Figs. 5B and 5C-- has been inserted after “542-1” (i.e. first line therein) and inserted after “542-2” (i.e. second line therein), respectively at these instances. Page 24, in paragraph [00112], last line therein, the following new sentence --If the frequency is shifted by .16GHz to 0.86GHz, corresponding power split ratios for curves 801, 803, 805, 807 and 809 are also indicated.-- has been inserted after “0.01.”. Page 24, in paragraph [00115], 5th line therein, --to a reflection coefficient of -26.26 at 0.86 GHz-- has been inserted after “)”; 8th line therein, “100” has been deleted; 9th line therein, --(e.g. .16GHz)-- has been inserted after “frequency band”. Page 24, in paragraph [00117], first line therein, --in GHz-- has been inserted after “frequency”. Page 25, in paragraph [00118], last line therein, the following new sentence --If the frequency is shifted by 0.4GHz to 2.7GHz, corresponding power split ratios for curves 901, 903, 905, 907 and 909 are also indicated.-- has been inserted after “0.001.”. Page 25, in paragraph [00121], second lines therein, --, such as -15 at 2.12 GHz and 2,85 GHz, as well as -22.65 at 27 GHz-- has been inserted after “frequencies”; 5th line therein, --of a 0.40 width from-- has been inserted after “examples,”. Page 25, in paragraph [00122], first & third lines therein, --from a reference orientation to a tilt orientation-- has been inserted after “change”, respectively at these instances. Page 26, in paragraph [00123], second line therein, --through a reflector plate 140-- has been inserted after “110a”; 9th line therein, “changed by 10°” has been rewritten as --changed from 0° to 10°--; 13th line therein, --in Fig. 11B-- has been inserted after “pattern”. 
In the Claims:
In claim 3, line 2 and in claim 18, line 7, --of the connection rail-- has been inserted after “point”, respectively at these instances.
In claim 16, last two lines of the claim, --to-- has been inserted after “according”, respectively at these instances.
Claims 1, 3, 7, 8, 12, 14, 15, 21; 16, 18, 19, 20, 22 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A phase shifter including first and second boards having rails thereon and configured to be rotatable with respect to each other and an antenna formed therefrom--.


Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee